  Case 1:18-cv-00712-MN Document 22 Filed 10/26/18 Page 1 of 3 PageID #: 163



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ANDREW R. PERRONG, on behalf of
 himself and all others similarly situated,

                                     Plaintiffs,

                         v.                                     No. 1:18-cv-712-MN

 LIBERTY POWER CORP., L.L.C.,

                                    Defendant.



            UNITED STATES OF AMERICA’S NOTICE OF INTERVENTION
                 IN SUPPORT OF THE CONSTITUTIONALITY OF
             THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

       Pursuant to Federal Rules of Civil Procedure 5.1(c) and 24(a)(1), and in accordance with

the authorization of the Solicitor General of the United States, the United States of America hereby

intervenes in this case for the limited purpose of defending the constitutionality of the Telephone

Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227. On June 28, 2018, Liberty Power

Corp., L.L.C., Defendant in the above-captioned action, filed a Notice of Constitutional Question

pursuant to Federal Rule of Civil Procedure 5.1(a). See D.I. 10. In that Notice, Defendant stated

that its Motion to Dismiss Plaintiff’s Complaint, filed two days prior, “argu[ed] that the Telephone

Consumer Protection Act (‘TCPA’) was unconstitutional.” Id. at 1. Specifically, “Defendant

averred that the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii), expressly contains content-based restrictions

that violate both the First Amendment to the United States Constitution . . . and the Equal

Protection Clause of the Fourteenth Amendment to the Constitution.” Id.; see also D.I. 8 (Def.

Mot. to Dismiss).




                                                   1
  Case 1:18-cv-00712-MN Document 22 Filed 10/26/18 Page 2 of 3 PageID #: 164



       The Court has not yet certified the constitutional question, as set forth in Rule 5.1(b) and

28 U.S.C. § 2403. On August 27, the Court granted the Government’s unopposed motion for an

extension of time, and ordered that the United States decide whether to intervene by October 26,

2018. See D.I. 19 (Aug. 27 Order).

       The United States has a right to intervene in this case pursuant to the Federal Rules of Civil

Procedure and relevant statute. Rule 5.1(c) permits the Attorney General to intervene in an action

where, as here, the constitutionality of a federal statute is challenged. See Fed. R. Civ. P. 5.1(c).

Rule 24 further permits a non-party to intervene when the non-party “is given an unconditional

right to intervene by a federal statute.” Fed. R. Civ. P. 24(a)(1). The United States has an

unconditional statutory right to intervene “[i]n any action . . . wherein the constitutionality of an

Act of Congress affecting the public interest is drawn in question . . . .” 28 U.S.C. § 2403(a). In

such an action, “the court . . . shall permit the United States to intervene . . . for argument on the

question of constitutionality.” Id. Here, Defendant has “drawn in question” the constitutionality

of the TCPA, and the United States has an unconditional right to intervene to defend the statute.

       This notification is timely under the Court’s Order of August 27, 2018. Pursuant to that

same Order, the United States will file its memorandum in defense of the constitutionality of the

TCPA concurrently with this Notice.         Thus, the United States hereby provides notice of

intervention in this matter for the limited purpose of defending the constitutionality of Section

227(b)(1)(A)(iii) of the TCPA.




                                                  2
 Case 1:18-cv-00712-MN Document 22 Filed 10/26/18 Page 3 of 3 PageID #: 165



                                             Respectfully submitted,
Dated: October 26, 2018                      DAVID C. WEISS
                                             United States Attorney for the District of Delaware

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ERIC R. WOMACK
                                             Assistant Director, Federal Programs Branch

                                             ANJALI MOTGI
                                             Trial Attorney (TX Bar No. 24092864)
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             20 Massachusetts Ave, NW
                                             Washington, DC 20530
                                             Tel: (202) 305-0879
                                             Fax: (202) 616-8470
                                             Anjali.Motgi@usdoj.gov

                                             /s/ Jennifer Hall
                                             Jennifer Hall (#5122)
                                             Assistant United States Attorney
                                             1313 N. Market St., Suite 400
                                             Wilmington, DE 19899-2046
                                             (302) 573-6277
                                             jennifer.hall@usdoj.gov

                                             Counsel for the United States of America




       It is SO ORDERED this ______ day of _______________________, 2018, that the

United States has intervened in the case for the limited purpose of defending the constitutionality

of Section 227(b)(1)(A)(iii) of the Telephone Consumer Protection Act of 1991.



                                                     ________________________________
                                                     Honorable Maryellen Noreika
                                                     United States District Judge




                                                 3
